DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/04/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eberlein et al. (EBERLEIN, MATTHIAS et al., "Time-Controlled and FinFET Compatible Sub-Bandgap References using Bulk-Diodes", Circuits and Systems 11: Express Briefs, IEEE Transactions on, July 2019, 5 pgs.), hereinafter Eberlein.
Regarding claim 1, Eberlein discloses (see figures 1-13) an apparatus (figure 6) comprising: a diode (figure 6, part D1) comprising a p-n junction between a silicon substrate and a well (figures 1 and 6, part D1; bulk diode)(page 1; right column; third paragraph ; Nwell/Psub diode); first, second, and third capacitors (figure 6, parts C1-C3) directly coupled to a cathode terminal of the diode (figure 6, part D1; cathode); a first transistor (figure 6, part M5) coupled in series with the first capacitor (figure 6, part C1) and also coupled to a power supply node (figure 6, ; a second transistor (figure 6, part M6) coupled in series with the second capacitor (figure 6, part C2) and also coupled to the power supply node (figure 6, part VDD node), wherein the first and second transistors (figure 6, parts M5 and M6) are controllable by a switchable signal (figure 6, part tc signal); and a third transistor (figure 6, part M1) coupled in series with the third capacitor (figure 6, part C3) and to an anode of the diode (figure 6, part D1; anode)(pages 3 and 4; Section IV; Circuit variant with serial capacitors).
Regarding claim 2, Eberlein discloses everything claimed as applied above (see claim 1). Further, Eberlein discloses (see figures 1-13) a fourth transistor (figure 6, part M2) coupled to the first, second, and third capacitors (figure 6, parts C1-C3) and to the diode (figure 6, part D1), wherein the fourth transistor (figure 6, part M2) is parallel to the diode (figure 6, part D1).
Regarding claim 3, Eberlein discloses everything claimed as applied above (see claim 2). Further, Eberlein discloses (see figures 1-13) a fifth transistor (figure 6, part M3) coupled to the first capacitor (figure 6, part C1) and the first transistor (figure 6, part M5), wherein the fifth transistor (figure 6, part M3) is controllable by the switchable signal (figure 6, part tc signal).
Regarding claim 4, Eberlein discloses everything claimed as applied above (see claim 3). Further, Eberlein discloses (see figures 1-13) the switchable signal is a first switchable signal (figure 6, part tc signal), wherein the apparatus (figure 6) comprises a sixth transistor (figure 6, part M4) coupled to the second capacitor (figure 6, part C2) and the second transistor (figure 6, part M6), wherein the sixth transistor (figure 6, part M4) is controllable by a second switchable signal (figure 6, part ts2 signal).
(see figures 1-13) the third transistor (figure 6, part M1) is controllable by a third switchable signal (figure 6, part ts1 signal).
Regarding claim 6, Eberlein discloses everything claimed as applied above (see claim 5). Further, Eberlein discloses (see figures 1-13) the fourth transistor (figure 6, part M2) is controllable by a fourth switchable signal (figure 6, part LS[tc] signal), wherein the fourth switchable signal (figure 6, part LS[tc] signal) is a level-shifted version of the first switchable signal (figure 6, part LS[tc] signal).
Regarding claim 7, Eberlein discloses everything claimed as applied above (see claim 4). Further, Eberlein discloses (see figures 1-13) source or drain terminals of the fifth (figure 6, part M3) and sixth transistor (figure 6, part M4) are coupled to ground (figure 6, part ground).
Regarding claim 8, Eberlein discloses everything claimed as applied above (see claim 4). Further, Eberlein discloses (see figures 1-13) a seventh transistor (figure 6, part transistor controlled by ta) coupled to the second transistor (figure 6, part M6), second capacitor (figure 6, part C2), and sixth transistor (figure 6, part M4); and a fourth capacitor (figure 6, part Cbg) coupled to the seventh transistor (figure 6, part transistor controlled by ta).
Regarding claim 9, Eberlein discloses everything claimed as applied above (see claim 8). Further, Eberlein discloses (see figures 1-13) the seventh transistor (figure 6, part transistor controlled by ta) is controllable by a fifth switchable signal (figure 6, part ta signal).
Regarding claim 10, Eberlein discloses everything claimed as applied above (see claim 9). Further, Eberlein discloses (see figures 1-13) the second switchable signal is a pulse (figure 6, part ts2 signal), which arrives after a pulse of the first switchable signal ; the third switchable signal (figure 6, part ts1 signal) is a pulse wider than a pulse width of the second switchable signal (figure 6, part ts2 signal); and the fifth switchable signal (figure 6, part ta signal) is a pulse, which arrives after the pulse of the first, second, and third switchable signals (figure 6, parts tc, ts2 and ts1 signal).
Regarding claim 11, Eberlein discloses everything claimed as applied above (see claim 9). Further, Eberlein discloses (see figures 1-13) the first switchable signal (figure 6, part tc signal) has a pulse width wide enough to charge the first, second, or third capacitors (figure 6, parts C1-C3).
Regarding claim 12, Eberlein discloses everything claimed as applied above (see claim 9). Further, Eberlein discloses (see figures 1-13) the second switchable signal (figure 6, part ts2 signal) has a pulse width wide enough to sample a charge of the second capacitor (figure 6, parts C2) (page 3; section IV; second paragraph; in the second phase node B is pushed to –VDD by closing M3 and M4 only, and both capacitors start discharging through the diode. The respective voltages are sampled on C2 and C1, during times ts2 (M4 opens) and ts1).
Regarding claim 13, Eberlein discloses everything claimed as applied above (see claim 9). Further, Eberlein discloses (see figures 1-13) the third switchable signal (figure 6, part ts1 signal) has a pulse width wide enough to sample a charge of the first capacitor (figure 6, parts C1) (page 3; section IV; second paragraph; in the second phase node B is pushed to –VDD by closing M3 and M4 only, and both capacitors start discharging through the diode. The respective voltages are sampled on C2 and C1, during times ts2 (M4 opens) and ts1).
(see figures 1-13) the fifth switchable signal (figure 6, part ta signal) has a pulse width wide enough to add charges on a node (figure 6, part node A) which couples the seventh transistor (figure 6, part transistor controlled by ta), the second transistor (figure 6, part M6), the second capacitor (figure 6, part C2), and the sixth transistor (figure 6, part M4) (page 3; section IV; second paragraph; Voltage addition happens in phase 3 (ta), where node C stays at 0V (M3 closed) and −V(C1) is at once scaled down by charge sharing with C3 (M1 closed). In consequence the absolute voltage at node B is small enough to stop any further discharge through diode D1. The resulting output voltage Vref).
Regarding claim 15, Eberlein discloses (see figures 1-13) an apparatus (figure 6) comprising: circuitry (figure 6, part plain counter that generate the switchable signals tc-ta) to generate first (figure 6, part tc), second (figure 6, part ts2), third (figure 6, part ts1), and fourth switchable signal (figure 6, part ta); a diode (figure 6, part D1) comprising a p-n junction between a silicon substrate and a well (figures 1 and 6, part D1; bulk diode)(page 1; right column; third paragraph ; Nwell/Psub diode); and first, second, and third capacitors (figure 6, parts C1-C3) directly coupled to the circuitry (figure 6, part plain counter that generate the switchable signals tc-ta) and the diode (figure 6, part D1; cathode), wherein: the first switchable signal (figure 6, part tc) is to charge the first and second capacitors (figure 6, part C1 and C2) to an arbitrary voltage level greater than a threshold level (figure 6, part C1 and C2), and to discharge the third capacitor (figure 6, part C3) (page 3; section IV; second paragraph; Operation is as follows: During initialization (tc) the ; the second switchable signal (figure 6, part ts2) to discharge the first and second capacitors (figure 6, part C1 and C2) through the diode (figure 6, part D1), and to sample a voltage from a charge on the second capacitor (figure 6, part C2) (page 3; section IV; second paragraph; in the second phase node B is pushed to –VDD by closing M3 and M4 only, and both capacitors start discharging through the diode. The respective voltages are sampled on C2 and C1, during times ts2 (M4 opens) and ts1); the third switchable signal (figure 6, part ts1) to discharge the first capacitor (figure 6, part C1) through the diode (figure 6, part D1), and to sample a voltage from a charge on the first capacitor (figure 6, part C1) (page 3; section IV; second paragraph; in the second phase node B is pushed to –VDD by closing M3 and M4 only, and both capacitors start discharging through the diode. The respective voltages are sampled on C2 and C1, during times ts2 (M4 opens) and ts1); and the fourth switchable signal (figure 6, part ta) to effectively subtract the sampled voltages on the first and second capacitors (figure 6, part C1 and C2) (page 3; section IV; second paragraph; Voltage addition happens in phase 3 (ta), where node C stays at 0V (M3 closed) and −V(C1) is at once scaled down by charge sharing with C3 (M1 closed). In consequence the absolute voltage at node B is small enough to stop any further discharge through diode D1. The resulting output voltage Vref).
Regarding claim 16, Eberlein discloses everything claimed as applied above (see claim 15). Further, Eberlein discloses (see figures 1-13) a first transistor (figure 6, part  coupled in series with the first capacitor (figure 6, part C1) and also coupled to a power supply node (figure 6, part VDD node).
Regarding claim 17, Eberlein discloses everything claimed as applied above (see claim 16). Further, Eberlein discloses (see figures 1-13) a second transistor (figure 6, part M6) coupled in series with the second capacitor (figure 6, part C2) and also coupled to the power supply node (figure 6, part VDD node), wherein the first and second transistors (figure 6, parts M5 and M6) are controllable by a switchable signal (figure 6, part tc signal).
Regarding claim 18, Eberlein discloses everything claimed as applied above (see claim 17). Further, Eberlein discloses (see figures 1-13) a third transistor (figure 6, part M1) coupled in series with the third capacitor (figure 6, part C3) and to an anode of the diode (figure 6, part D1; anode).
Regarding claim 19, Eberlein discloses (see figures 1-13) a system (figure 6, Soc system that use the serial version SC-Reverse Bandgap) comprising: a memory (page 1; Section I; first paragraph; precise voltage references are a critical backbone of nearly any SoC, including memory; SoC [System on chip] is an integrated circuit that integrates all or most components of a computer as CPU, memory, input/output ports etc.); a processor coupled to the memory (page 1; Section I; first paragraph; precise voltage references are a critical backbone of nearly any SoC, including memory or CPU macros; SoC [System on chip] is an integrated circuit that integrates all or most components of a computer as CPU, memory, input/output ports etc. ), wherein the processor (figure 6, processor in the Soc system that use the serial version SC-Reverse Bandgap) includes a bandgap reference generator (figure 6, part serial version SC- which includes: a diode (figure 6, part D1) comprising a p-n junction between a silicon substrate and a well (figures 1 and 6, part D1; bulk diode)(page 1; right column; third paragraph ; Nwell/Psub diode); first, second, and third capacitors (figure 6, parts C1-C3) directly coupled to a cathode terminal of the diode (figure 6, part D1; cathode); a first transistor (figure 6, part M5) coupled in series with the first capacitor (figure 6, part C1) and also coupled to a power supply node (figure 6, part VDD node); a second transistor (figure 6, part M6) coupled in series with the second capacitor (figure 6, part C2) and also coupled to the power supply node (figure 6, part VDD node), wherein the first and second transistors (figure 6, parts M5 and M6) are controllable by a switchable signal (figure 6, part tc signal); and a third transistor (figure 6, part M1) coupled in series with the third capacitor (figure 6, part C3) and to an anode of the diode (figure 6, part D1; anode)(pages 3 and 4; Section IV; Circuit variant with serial capacitors); and a wireless interface to allow the processor to communicate with another device (page 1; Section I; second paragraph; various applications, like IOT [internet of things] or wearables; IOT are devices that connect wirelessly to a network and have the ability to transmit data with other devices and system over the internet).
Regarding claim 20, Eberlein discloses everything claimed as applied above (see claim 19). Further, Eberlein discloses (see figures 1-13) a fourth transistor (figure 6, part M2) coupled to the first, second, and third capacitors (figure 6, parts C1-C3) and to the diode (figure 6, part D1), wherein the fourth transistor (figure 6, part M2) is parallel to the diode (figure 6, part D1); a fifth transistor (figure 6, part M3) coupled to the first capacitor (figure 6, part C1) and the first transistor (figure 6, part M5), wherein the fifth transistor (figure 6, part M3) is controllable by the (figure 6, part tc signal), wherein the switchable signal is a first switchable signal (figure 6, part tc signal), and a sixth transistor (figure 6, part M4) coupled to the second capacitor (figure 6, part C2) and the second transistor (figure 6, part M6), wherein the sixth transistor (figure 6, part M4) is controllable by a second switchable signal (figure 6, part ts2 signal).
Response to Arguments
Applicant’s arguments with respect to claims 1, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/04/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	




	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839